Title: Le Ray de Chaumont to James Madison, 2 June 1832
From: Chaumont, Le Ray de
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    New-york 
                                
                                2d. June 1832
                            
                        
                        I am about sailing from France where it is necessary I should spend a few months to attend to the claims I
                            have on the French & American Governments. I must begin by the former before addressing myself to Congress. The
                            goodness with which you have heretfore testyfyed your interest in the efforts of my father & of my own for the
                            Independence & wellfare of this Country, has made it a duty for me to inform you of this, and should you have any
                            Commands for France I would be happy to take them.
                        I have the honor of sending you the Proceedings of the convention held at Albany for the purpose of
                            incorporating a State Agricultural Society. You will perceive page 12, that I have taken the liberty to quote your letter
                            to me on the subject of Agricultural Societies. I also add a news paper containing the details of the Irving’s dinner. I
                            thought when called upon for a toast, that I could not better suit the Litterary and Diplomatic character of our Guest
                            with my own pursuits than in the name of one so eminent in all those Branches. I have the honor to remain very
                            Respectfully Dear sir your most obedt. & devoted Servant
                        
                            
                                LeRay de Chaumont
                            
                        
                    P. S. I thought proper to wait  till the Claims of the American Citizens on France were settled, before to profer mine